Electronically Filed
                                                       Supreme Court
                                                       SCPW-13-0000408
                                                       08-MAY-2013
                                                       01:39 PM


                          SCPW-13-0000408

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   STATE OF HAWAI#I, Respondent,

                                 vs.

                    CHRIS SLAVICK, Petitioner.


                       ORIGINAL PROCEEDING
                      (Cr. No. 04-1-001534)

              ORDER DENYING MOTION FOR HABEAS CORPUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Christopher Lee

Slavick’s “Motion for Habeas Corpus via 660-3”, which was filed

on April 12, 2013, and which we review as a petition for a writ

of habeas corpus, and the record, it appears that habeas corpus

relief is available to petitioner in the circuit court and

petitioner presents no special reason for invoking the supreme

court’s original jurisdiction.   See Oili v. Chang, 57 Haw. 411,

412, 557 P.2d 787, 788 (1976).   Therefore,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the motion, which we review as a petition for

a writ of habeas corpus, without payment of the filing fee.
IT IS HEREBY FURTHER ORDERED that the motion is denied.

DATED:   Honolulu, Hawai#i, May 8, 2013.

                     /s/ Mark E. Recktenwald

                     /s/ Paula A. Nakayama

                     /s/ Simeon R. Acoba, Jr.

                     /s/ Sabrina S. McKenna

                     /s/ Richard W. Pollack